DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially the same” in claim 1 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phase position has been rendered indefinite by the term substantially the same.
Referring to claim 8-10, for example, claim 8, line 3 recites the limitation “the spindle”, however lines 2 recites the limitation of “a spindle”, and claim 8 depends on claim 1 which recites the limitation of “a spindle”.  Therefore the recitation of “the spindle” in the same or subsequent claim is unclear because it is uncertain which of the spindles was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,815,125 to Uenishi, supplied by applicant.
Uenishi teaches the following:
1. A method for machining a workpiece with a milling tool arranged on a rotatable spindle (Figs. 9-10, Col. 6, lines 46-67), the method comprising: 
moving the spindle relative to the workpiece (Abstract, claims 1-3) or moving the workpiece relative to the spindle along a machining path (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed limitation of “or moving the workpiece relative to the spindle along a machining path” is made optional by the terminology used in the claim because the claim does not require this limitation. Additionally the limitations 
rotating the spindle about a spindle axis (Figs. 9-10, Col. 6, lines 46-67, Col. 12, lines 13- Col. 13, line 27); and 
controlling a rotational speed (Figs. 9-10, Col. 6, lines 46-67, Col. 12, lines 13- Col. 13, line 27) or a phase position of the rotation of the spindle along the machining path (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed limitation of “or a phase position of the rotation of the spindle along the machining path” is made optional by the terminology used in the claim because the claim does not require this limitation. Additionally the limitations which are only required based on the claimed limitation occurring are not required by the claim; or Col. 10, lines 5-Col. 12, line 12), 
wherein the machining path comprises linear parallel paths and the phase position of the spindle along the machining path is substantially the same in adjacent paths, the phase position being controlled by varying the rotational speed of the spindle and/or the feed rate of the spindle relative to the workpiece along the machining path (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “the machining path”, “the phase position”, etc, is made optional by the terminology used in the claim because the claim does not require these limitations to occur.  Additionally the limitations which are only required based on the claimed limitation occurring are not required by the claim; or Figs. 11A, 13C, Col. 10, lines 5-Col. 12, line 12). 


3. The method according to claim 2, further comprising: controlling the rotational speed (Figs. 9-10, Col. 6, lines 46-67, Col. 12, lines 13- Col. 13, line 27) or the phase position along the machining path at several synchronous points to a respectively predetermined setpoint (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “the machining path”, “the phase position”, etc, is made optional by the terminology used in the claim because the claim does not require these limitations to occur.  Additionally the limitations which are only required based on the claimed limitation occurring are not required by the claim; or Figs. 11A, 13C, Col. 10, lines 5-Col. 12, line 12). 
4. The method according to claim 2, further comprising: before reaching a synchronization point at a trigger point, starting the controlling of speed and phase position to the setpoint (Claim scope is not limited by claim language that suggests or 
5. The method according to claim 1, further comprising: controlling the phase position by decreasing or increasing the spindle speed (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “the machining path”, “the phase position”, etc, is made optional by the terminology used in the claim because the claim does not require these limitations to occur.  Additionally the limitations which are only required based on the claimed limitation occurring are not required by the claim; or Figs. 11A, 13C, Col. 10, lines 5-Col. 12, line 12). 
6. The method according to claim 1, further comprising: controlling the phase position by decreasing or increasing the feed rate of the spindle with respect to the workpiece along the machining path (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “the machining path”, “the phase position”, etc, is made optional by the terminology used in the claim because the claim does not require these limitations to occur.  Additionally the limitations which are only required based on the claimed limitation occurring are not required by the claim; or Figs. 11A, 13C, Col. 10, lines 5-Col. 12, line 12). 

8. A device for executing the method in claim 1, the device comprising a means for displacing a workpiece relative to a milling tool arranged on a spindle, and means for controlling the speed and phase of rotation of the spindle (Figs. 9-10, Col. 6, lines 46-67, Col. 12, lines 13- Col. 13, line 27). 
9. The device according to claim 8, wherein the spindle is driven by a position-controlled electric motor (Figs. 9-10, Col. 6, lines 46-67). 
10. The device according to claim 8, wherein the device further comprises a means for determining the angular position of the spindle (Col. 10, lines 5-Col. 12, line 12). 
11. A non-transitory computer readable medium having a computer program stored thereon that when executed by a processor performs the method according to claim 1 (Col. 12, lines 20 – Col. 13, line 27).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896